—Judgment, Supreme Court, New York County (Helen Freedman, J.), entered on or about July *16619, 1999, which denied petitioner’s application to annul respondents’ determination terminating petitioner’s employment as a probationary police officer, and dismissed the petition, unanimously affirmed, without costs.
For the reasons stated in Matter of Williams v Safir (265 AD2d 182), we reject petitioner’s argument that because of McKinney’s Unconsolidated Laws of NY § 891 (L 1940, ch 834), he could not be terminated without a hearing. Concur — Nardelli, J. P., Rubin, Andrias, Buckley and Friedman, JJ.